DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed June 15, 2022, claims 1-13 and 15-20 are pending in the application.  The applicant has cancelled claim 14.  The applicant has added claim 20.  The applicant has amended claims 1-13 and 15-19.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalik (US 2008/0084283 A1).

	Regarding claim 1, Kalik discloses:
in a vehicle, monitoring and reporting apparatus for monitoring and reporting on driving behavior of a human driver of the vehicle ([0018], [0027]; FIG. 1; FIG. 2), the apparatus comprising:

a sensor configured to be installed on board the vehicle that senses closing distances, speeds and/or accelerations of the vehicle with objects external to the vehicle ([0027], [0051]; FIG. 2:  100, 102, 104); 

a processor configured to be installed on board the vehicle and operatively coupled to the sensor ([0035]), 

the processor being further configured to predict, in response to the sensing of the closing distances, speeds and/or accelerations ([0051], [0053]), the likelihood of the vehicle colliding with the objects external to the vehicle ([0026], [0033]; FIG. 1:  54; FIG. 2:  134); 

Kalik does not explicitly disclose that the likelihood of the vehicle colliding with the objects external to the vehicle is caused by risky driving behavior of the human driver of the vehicle, but Kalik does disclose that an alert is given for the threat of collision with an object even if the most likely vehicle path misses the object, if the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path ([0065], [0067]); Kalik does disclose that the probability of collision is related to the probability of a vehicle path that intersects with the object ([0063]); Kalik does disclose that a collision alert is given if this probability corresponds to a likelihood of collision, this being a probability greater than a threshold probability ([0063]); and Kalik does disclose that when the uncertainty in the predicted vehicle path is greater than a threshold uncertainty, so great that the probability of collision is low, an erratic driving alert is provided ([0063]), which indicates that when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path, but less than the threshold uncertainty that the probability of a collision is low, the collision alert results from unpredictable vehicle behavior that is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low, which is risky driving behavior that is below the threshold of erratic driving behavior; all of which suggests that in the apparatus of Kalik, the likelihood of the vehicle colliding with the objects external to the vehicle is caused by risky driving behavior of the human driver of the vehicle for the benefit of enabling the method to produce a collision alert when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the of the application to have arranged the apparatus of Kalik in the foregoing manner because that would have enabled the apparatus to produce a collision alert when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low;

and a communications device operatively connected to the processor, the communications device reporting data indicating likelihood of the vehicle colliding with the objects external to the vehicle caused by risky driving behavior of the human driver ([0041], [0042], [0045]; FIG. 4:  186, 188, 190; Kalik discloses a computer, which is a communications device, that provides a prediction of a collision and/or an alarm, each of which constitutes data indicating the likelihood of a collision).

	Regarding claim 3, Kalik discloses that the sensor comprises a non-contact sensor or a time-of-flight sensor or a stereoscopic sensor or a short-range radar sensor or an imaging acoustic sensor.  ([0051])
	Regarding claim 4, Kalik discloses that the sensor senses parameters relating to the range, rate of closing and direction of closing of the object.  ([0051])
	Regarding claim 5, Kalik discloses that that the sensor senses positional and/or motion information of the vehicle relative to moving or stationary objects.  ([0032], [0050], [0051], [0053])
	Regarding claim 6, Kalik does not explicitly disclose that that the processor determines imminent collision that is unavoidable and highly probable, but Kalik does disclose a collision risk estimator that that predicts a collision involving the vehicle ([0026], [0033]; FIG. 1:  54; FIG. 2:  134); Kalik does disclose the use of a predictive model to estimate the likelihood that any sensed object will coincidentally occupy the same space as the sensing vehicle at a time in the future ([0059], [0063]), which suggests that the collision is unavoidable; Kalik does disclose determining degrees of likelihood of a collision ([0065]), and Kalik does disclose that the time to the collision may be shorter than the possible reaction time of the vehicle operator ([0063]), all of which suggests that in the apparatus of Kalik, the processor determines imminent collision that is unavoidable and highly probable for the benefit of predicting a collision when the vehicle will coincidentally occupy the same space as the sensing vehicle at a time in the future, and the time to the collision is shorter than the possible reaction time of the vehicle operator.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have arranged the apparatus of Kalik in the foregoing manner because that would have enabled the apparatus to predict a collision when the vehicle will coincidentally occupy the same space as the sensing vehicle at a time in the future, and the time to the collision is shorter than the possible reaction time of the vehicle operator.
	Regarding claim 7, Kalik discloses that the processor tracks a sensed object as the vehicle closes on the sensed object.  ([0022], [0023], [0039], [0050], [0051]; Kalik discloses the sensing of the position and relative motion of external objects and the updating of this information at intervals, which indicates that the processor tracks a sensed object at the vehicle closes on the sensed object.)
	Regarding claim 9, Kalik discloses storing and forwarding the data.  ([0022], [0024], [0039], [0045]; FIG. 1:  46, 48; FIG. 3:  158, 159)
	Regarding claim 10, Kalik discloses the processor determining, in response to object sensing, driving habits of the human driver that are likely to cause a collision or avoidance of collision with objects ([0065], [0067]), and using a reporting device to report the determination ([0060], [0061]).
	Regarding claim 11, Kalik discloses:
for use with a vehicle including a human driver, a monitoring and reporting system ([0018], [0027]; FIG. 1; FIG. 2) comprising: 

a vehicle-mountable sensor that senses the vehicle closing on objects ([0027], [0051]; FIG. 2:  100, 102, 104); and

a processor operatively coupled to the sensor ([0035]; FIG. 2:  100, 102, 104, 106) that determines, in response to sensing the vehicle closing on objects ([0050], [0051]), whether driving behavior of the vehicle associated with the sensed vehicle closing on objects is likely to cause collisions ([0026], [0033]; FIG. 1:  54; FIG. 2:  134);

Kalik does not explicitly disclose that driving behavior of the vehicle associated with the sensed vehicle closing on objects is characteristic of whether the human driver is likely to cause collisions, but Kalik does disclose that an alert is given for the threat of collision with an object even if the most likely vehicle path misses the object, if the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path ([0065], [0067]); Kalik does disclose that the probability of collision is related to the probability of a vehicle path that intersects with the object ([0063]); Kalik does disclose that a collision alert is given if this probability corresponds to a likelihood of collision, this being a probability greater than a threshold probability ([0063]); and Kalik does disclose that when the uncertainty in the predicted vehicle path is greater than a threshold uncertainty, so great that the probability of collision is low, an erratic driving alert is provided ([0063]), which indicates that when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path, but less than the threshold uncertainty that the probability of a collision is low, the collision alert results from unpredictable vehicle behavior that is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low, which is risky driving behavior that is below the threshold of erratic driving behavior; all of which suggests that in the system of Kalik, driving behavior of the vehicle associated with the sensed vehicle closing on objects is characteristic of whether the human driver is likely to cause collisions for the benefit of enabling the method to produce a collision alert when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the of the application to have arranged the system of Kalik in the foregoing manner because that would have enabled the system to produce a collision alert when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low; 

and reports information relating to driving habits of the human driver ([0042], [0060]).

Regarding claim 12, Kalik discloses:

a method ([0001]) comprising:

sensing a moving vehicle driven by a human driver closing on objects external to the moving vehicle ([0050], [0051]);

determining, with at least one processor in response to object the sensing ([0035]), possible likely collision conditions with the sensed objects will occur in time windows of one second or less ([0026], [0033], [0063]);

predicting, with the at least one processor ([0035]) in response to the sensing of the closing distances, speeds and/or accelerations ([0051], [0053]), likelihood of the moving vehicle colliding with the objects external to the moving vehicle ([0026], [0033]; FIG. 1:  54; FIG. 2:  134);

Kalik does not explicitly disclose that the likelihood of the moving vehicle colliding with the objects external to the moving vehicle is caused by risky driving behavior of the human driver of the vehicle, but Kalik does disclose that an alert is given for the threat of collision with an object even if the most likely vehicle path misses the object, if the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path ([0063]); Kalik does disclose that the probability of collision is related to the probability of a vehicle path that intersects with the object ([0063]); Kalik does disclose that a collision alert is given if this probability corresponds to a likelihood of collision, this being a probability greater than a threshold probability ([0063]); and Kalik does disclose that when the uncertainty in the predicted vehicle path is greater than a threshold uncertainty, so great that the probability of collision is low, an erratic driving alert is provided ([0063]), which indicates that when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path, but less than the threshold uncertainty that the probability of a collision is low, the collision alert results from unpredictable vehicle behavior that is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low, which is risky driving behavior that is below the threshold of erratic driving behavior; all of which suggests that in the method of Kalik, the likelihood of the moving vehicle colliding with the objects external to the moving vehicle is caused by risky driving behavior of the human driver of the vehicle for the benefit of enabling the method to produce a collision alert when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the of the application to have arranged the method of Kalik in the foregoing manner because that would have enabled the method to produce a collision alert when the vehicle behavior is unpredictable enough that the object lies within the variance around the most likely path but not so unpredictable that the probability of a collision is low;

and reporting data indicating the likelihood of the moving vehicle colliding with the objects external to the vehicle caused by risky driving behavior of the human driver ([0042]).

	Regarding claim 13, Kalik discloses that the sensing is performed continually while the vehicle is in operation.  ([0039])

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kalik in view of Cashler (US 2005/0114000 A1).
Regarding claim 2, Kalik does not explicitly disclose that the processor determines an imminent collision during a time window within the range of one second, or one-half second, or 250 milliseconds or200 milliseconds or 150 milliseconds or 100 milliseconds or 50 milliseconds, before a collision occurs. 
	Cashler, in the same field of vehicle object sensing systems, teaches a system for deploying automotive occupant safety features ([0001]), wherein a processor determines an imminent collision during a time window within the range of one second, or one-half second, or 250 milliseconds or 200 milliseconds or 150 milliseconds or 100 milliseconds or 50 milliseconds, before a collision occurs ([0024], [0033], [0035], [0036]; FIG. 3:  32) for the benefit of deploying safety countermeasures on the automobile immediately preceding the collision ([0006]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Cashler with the system of Kalik because that would have enabled the system to deploy safety countermeasures on the automobile immediately preceding a collision.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalik in view of Newman et al. (US 9,701,307 B1).		
Regarding claim 8, Kalik discloses that the sensing is performed continually.  ([0039])
Kalik discloses that countermeasures are deployed to mitigate the harm of a collision if it cannot be avoided ([0060]), but Kalik does not explicitly disclose that a countermeasure(s) is deployed at least in part after the collision occurs.
Newman, in the same field of vehicle object sensing systems, teaches methods and systems for avoiding collisions involving motor vehicles, and for minimizing the destructiveness of such collisions when they are unavoidable (col. 1, lines 22-25), wherein a countermeasure(s) may be deployed at least in part after the collision occurs (col. 26, lines 5-8; col. 46, lines 51-53; FIG. 14) for the benefit of taking steps to secure the vehicle, for example by turning off the ignition, setting the parking brake, unlocking the doors, rolling down the windows (col. 47, lines 17-20; FIG. 14:  1410).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Newman with the system of Kalik because that would have enabled the system to take steps to secure the vehicle, for example by turning off the ignition, setting the parking brake, unlocking the doors, rolling down the windows.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalik in view of Herink (US 2013/0054103 A1).
	Regarding claim 15, Kalik does not disclose that the sensor and/or processor is configured to be integrated in a headlamp, a tail lamp, a rearview mirror housing, a pillar, B pillar, a front grill, a front bumper, a rear bumper or a trunk housing.
	Herink, addressing the same problem of where to locate sensors on a vehicle, teaches a method for reducing the energy absorbed by a vehicle in a collision and a system for implementing the method ([0001]), wherein a sensor and/or processor is integrated in headlamp, tail lamp, rearview mirror housing, a pillar, B pillar, front grill, front bumper, rear bumper or trunk housing ([0050]) for the benefit of sensing obstacles in front of and behind the vehicle ([0050]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Herink with the system of the above combination because that would have enabled the system to sense obstacles in front of and behind a vehicle.

8.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalik in view of Katz et al. (US 2020/0207358 A1).
	Regarding claim 16, Kalik does not disclose that the processor is further configured to determine, in response to the sensing, driver attentiveness, aggressiveness, distancing, and skillfulness in terms of relations to neighboring vehicles and distinguishes between maneuvers in close proximity to other vehicles from maneuvers not in close proximity to other vehicles.
	Katz, in the same field of driver monitoring ([0002]), teaches systems, methods, and related technologies for driver monitoring ([0015]), wherein a processor is further configured to determine, in response to the sensing, driver attentiveness, aggressiveness, distancing, and skillfulness in terms of relations to neighboring vehicles and distinguishes between maneuvers in close proximity to other vehicles from maneuvers not in close proximity to other vehicles ([0017],  [0023], [0068], [0070], [0075], [0099], [0108], for the benefit of initiating one or more actions based on the state of attentiveness of the driver ([0074]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Katz with the apparatus of Kalik because that would have enabled the apparatus to initiate one or more actions based on the state of attentiveness of the driver.
Regarding claim 17, Katz further teaches that the sensor comprises a time of flight sensor.  ([0023])
Regarding claim 18, Kalik discloses that the processor and sensor are both disposed on the vehicle.  ([0030], [0035]; FIG. 2:  100, 102, 104, 106) 
Regarding claim 19, Kalik does not disclose that the processor is located remotely to the vehicle and is operatively connected to the sensor via a communications link.
Katz further discloses that the sensor is disposed on the vehicle ([0056]; FIG. 1:  140) and the processor is located remotely to the vehicle and is operatively connected to the sensor via a communications link ([0026], [0054]).

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalik in view of Nagata et al. (US 2021/0192862 A1).
	Regarding claim 20, Kalik discloses that the processor is configured to implement a collision probability engine ([0026], [0033]; FIG. 1:  54; FIG. 2:  134) that uses kinematics of the vehicle and the objects ([0051], [0053]) to calculate likely physically possible outcomes based on potential physically realizable paths that pose potential threats of collision ([0033], [0063], [0065]).
	Kalik does not disclose implementing a collision severity engine that uses kinematics of the vehicle and the objects to calculate severity of collision.
	Nagata, addressing the same problem of how to predict the severity of a collision, teaches automated call routing for a vehicle telematics system ([0001]), comprising a severity detection circuit ([0044]; FIG. 2:  210) that receives kinematic information from vehicle sensors ([0055]; FIG. 2:  152) and uses the kinematic information to predict the severity of a crash ([0056]) for the benefit of determining whether to initiate a call to a live operator versus an automated attendant ([0056]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Nagata with the apparatus of Kalik because that would have enabled the apparatus to determine whether to initiate a call to a live operator versus an automated attendant.

Response to Arguments
10.	The applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689